878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.JOHNSON ELECTRIC NORTH AMERICA, INC. and Johnson ElectricIndustrial Manufactory, Ltd., Plaintiffs-Appellants,v.MABUCHI MOTOR AMERICA CORP. and Mabuchi Motor Co., Ltd.,Defendants-Appellees.
No. 89-1158.
United States Court of Appeals, Federal Circuit.
May 12, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the United States District Court for the Southern District of New York, denying the application of Johnson Electric North America, Inc. and Johnson Electric Industrial Manufactory, Ltd. for injunction pendente lite.  Appellants having failed to show that the district court abused its discretion, the denial of the injunction is affirmed.